Annual Meeting of Holders of Common Shares of Talisman Energy Inc. May 1, 2012 REPORT OF VOTING RESULTS National Instrument 51-102 – Continuous Disclosure Obligations (Section 11.3) General Business Outcome of Vote 1(a) Ballot on the nominees for election as directors: For Withheld Christiane Bergevin 97.97% 2.03% Donald J. Carty 92.82% 7.18% William R.P. Dalton 97.75% 2.25% Kevin S. Dunne 98.16% 1.84% Harold N. Kvisle 93.47% 6.53% John A. Manzoni 98.46% 1.54% Lisa A. Stewart 92.70% 7.30% Peter W. Tomsett 92.55% 7.45% Michael T. Waites 98.10% 1.90% Charles R. Williamson 98.34% 1.66% Charles M. Winograd 97.53% 2.47% 2 The appointment of Ernst & Young LLP, For Withheld Chartered Accountants as auditor: Carried1 3 Ballot, on an advisory basis, on the acceptance of For Against the company's approach to executive compensation: 87.52% 12.48% Footnote: 1 Vote conducted by a show of hands.
